                  Case 20-12895-PDR      Doc 145    Filed 08/03/21   Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA

IN RE:                                                 CASE NO. 20-12895-BKC-PDR

CHARLES RAYFIELD RHODES, a/k/a                         In proceedings under Chapter 13
RAY RHODES,                                            BROWARD DIVISION

           DEBTOR.
_______________________________/

  NOTICE OF CONTINUED HEARING ON DEBTOR’S MOTION TO ALLOW DEBTOR TO
  CONTINUE PROSECUTION OF CAUSE ACTION AGAINST THE CITY OF HOLLYWOOD


         NOTICE IS HEREBY GIVEN that the hearing to consider the Debtor’s Motion to Allow

Debtor to Continue Prosecution of Cause of Action Against the City of Hollywood (D.E. 134) is

continued to September 13, 2021, at 1:00 p.m. at the U.S. Bankruptcy Courthouse,

Room 301, 299 E Broward Blvd, Fort Lauderdale, FL 33301.

         "If hearings have not resumed at the courthouse, the hearing will be conducted via Zoom.

To register for Judge Russin’s recurring Zoom meetings, register using the following link:

https://www.zoomgov.com/meeting/register/vJItcOqurD4qHUbwAimENeAkZ7QUKGhcZ7k.


                                                       Bigge & Rodriguez, PA
                                                       Attorneys for Debtor
                                                       915 Middle River Drive
                                                       Suite 401
                                                       Fort Lauderdale, FL 33304
                                                       (954) 400-7322
                                                       (954) 400-5449 Fax

                                                       By: /S/ RAYSA I. RODRIGUEZ
                                                           RAYSA I. RODRIGUEZ, ESQ
                                                           Florida Bar No. 109381
                  Case 20-12895-PDR    Doc 145   Filed 08/03/21   Page 2 of 2




Service List:

US Trustee, electronically

Robin Weiner Trustee, electronically

Kendra Breeden, Esq., electronically
